           Case 1:21-cv-04057-LTS Document 4 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHARAZ HOSEIN,

                              Plaintiff,
                                                                  21-CV-4057 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
 ALEJANDRO N. MAYORKAS,

                              Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated July 2, 2021, the Court directed Plaintiff to either tender the $402.00 in

fees that are required to file a civil action in this court or submit a completed amended request to

proceed in forma pauperis (IFP) within thirty days. That order specified that failure to comply

would result in dismissal of the complaint. On July 26, 2021, the order was returned to the Court

with a notation on the envelope indicating that the mail was not deliverable as addressed.

       Plaintiff has not complied with the Court’s order, has failed to notify the Court of a

change of mailing address, and has not initiated any further contact with the Court, written or

otherwise. Accordingly, Plaintiff’s complaint, filed IFP pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).
          Case 1:21-cv-04057-LTS Document 4 Filed 08/17/21 Page 2 of 2




       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   August 17, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                2
